Citation Nr: 1456857	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He had additional service in the Reserves until December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).


REMAND

This case has been remanded by the Board on multiple occasions to obtain adequate medical opinions regarding the etiology of the Veteran's diagnosed hypertension and arthritis of the bilateral hands and knees.  

Most recently, in an August 2013 remand, the Board explained in great detail that although the evidence of record included VA medical opinions dated in July 2010, November 2011, February 2013, and April 2013 which indicated that the claimed disorders were not related to the Veteran's military service, these opinions were inadequate for adjudication purposes as they were primarily premised on the lack of arthritis and hypertension diagnoses shown in the Veteran's service treatment records.  The Board found further fault with the medical opinions of record in that the VA examiners did not consider or discuss the Veteran's lay statements regarding the onset of his symptoms in service; treatment for his arthritis as early as 1974; or his statements attributing his arthritis of the hands to the repetitive physical tasks he performed during his service as an aircraft propeller repairman.  Thus, the Board remanded the claims for an additional medical examination to obtain medical opinions to correct these deficiencies.  Specifically, the Board directed that the examiner provide an opinion as to whether the Veteran's arthritis of the hands and knees were causally related to his military service and an opinion as to whether the Veteran's hypertension was causally related to his military service or aggravated by his service-connected diabetes mellitus.  In so doing, the Board notified the examiner that 

"[A] statement that a disability is not due to service simply because it was not shown during active service is inadequate absent some discussion as to what medical principles and findings support this statement."

Following a VA examination in November 2013, a VA examiner opined that the Veteran's hypertension was "less likely than not....incurred in or caused by" his military service.  As the rationale for this opinion, the examiner stated that the Veteran's service treatment records "do not show a diagnosis of hypertension."  The examiner highlighted that the Veteran was given this diagnosis in 1999 at a private medical facility, where he received treatment for the disorder.  Additionally, the examiner provided an opinion indicating that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus.

The November 2013 examiner also rendered a diagnosis of degenerative joint disease of the bilateral hands and knees and opined that the disorders were "less likely than not....incurred in or caused by" service.  In support of this opinion, the examiner stated that the Veteran's service treatment records "show no treatment for arthritis" and highlighted that post-service x-rays conducted in 2009 and 2010 showed bilateral degenerative joint disease.  The examiner further stated that the Veteran denied any bilateral knee pain and only reported having "stiffness" in his knees while in service that was not "sufficiently disabling to require medical care."  Given this, the examiner concluded that the Veteran's assertions attributing his arthritis to the physical demands he endured due to his work as aircraft mechanic during service were not substantiated because the Veteran "never required medical treatment."

Having reviewed the most recent VA examination reports, the Board finds that November 2013 VA examiner's opinions are inadequate to decide the Veteran's claims.  Similar to the prior inadequate VA opinions of record, the November 2013 VA opinions that the claimed disorders are not related to the Veteran's military service are entirely based on the absence of arthritis and hypertension diagnoses, or treatment thereof, shown in the Veteran's service treatment records.  Moreover, the examiner essentially discounted the Veteran's report of in-service orthopedic symptoms due to his failure to seek treatment while on active duty.  The November 2013 opinion regarding his arthritis of the hands is also flawed in that the examiner acknowledged, but did not discuss, the Veteran's lay statements that this disorder is related to the physical tasks he performed as an aircraft repairman during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).

VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In addition, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service, and the examination is inadequate when the examiner does not comment on the Veteran's report of in-service symptomatology and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Given the foregoing, the Board finds that additional medical opinions are needed in order to address whether the Veteran's arthritis and hypertension are related to his military service, to include consideration of his lay assertions of in-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Board finds that additional efforts must be undertaken in order to obtain any outstanding private treatment records pertinent to the claims on appeal.  Specifically, the Veteran has indicated that he received treatment for arthritis from Dr. J. at Kaiser Permanente as early as 1974.  While the evidence currently includes records of his treatment at this private medical facility dated as early as February 2003, evidence of record indicates that the Veteran received treatment for his hypertension at Kaiser Permanente since 1999.  Thus, on remand, the RO must endeavor to obtain all outstanding records documenting his medical treatment at Kaiser Permanente from 1974 to February 2003, or otherwise determine that these records are unavailable.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records of medical treatment or evaluations performed by Dr. J. at Kaiser Permanente from 1974 to February 2003.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, the RO must inform the Veteran that his prior VA Form 21-4142 to obtain records from Kaiser Permanente has expired and request that he submit an additional VA Form 21-4142 with the properly identified disorders and dates of treatment in order to obtain the records of any treatment from this private facility.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After associating all outstanding records with the evidence of record, the RO must obtain an opinion from an appropriate VA physician who has not previously provided an opinion in this case, regarding whether the Veteran's diagnosed hypertension and arthritis of the bilateral hands and knees are related to his active duty or Reserves service.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

After reviewing the review of the evidence of record, and with consideration of any symptoms or clinical findings documented in the Veteran's service treatment records, as well as the Veteran's statements regarding the in-service onset of his symptomatology, the must address the following:

(a)  The examiner must provide an opinion as to whether the Veteran's diagnosed hypertension is causally related to his active duty service.

(b)  The examiner must provide an opinion as to whether the Veteran's diagnosed degenerative joint disease of the hands AND knees are causally related to his military service or any incident therein, to include the physical requirements associated with the Veteran's service as an aircraft repairman during his active duty service and the Reserves.

The physician is advised that a statement that a disability is not due to service simply because it was not shown or diagnosed during service is inadequate absent some discussion as to what medical principles and findings support this statement.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
3.  The RO must review the addendum VA examination report and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

